Citation Nr: 1504699	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  08-24 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an apportionment greater than $94.00.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from September 1979 to July 1982.  The appellant is seeking benefits on behalf of her son, who was a minor child at the time of the apportionment decision.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 special apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an August 2010 statement, the appellant indicated that she wanted a videoconference hearing.  Subsequently, in October 2010, she indicated that she was unable to go to Waco, Texas for a videoconference hearing because of finances.  In a March 2011 statement, however, the appellant indicated that she wished to continue her appeal and she again requested a videoconference hearing.  

In an effort to ensure due process, this case must be remanded so that the requested videoconference hearing can be scheduled.  



Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the appropriate RO.  Provide the appellant and her representative reasonable advance notice of the date, time and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




